Case 4:18-cv-00019-JHM-HBB Document 13 Filed 11/28/18 Page 1 of 3 PageID #: 648




                                                        VANESSA L. ARMSTRONG, CLERK
                                - -----                  ~-ftlOV 2 8 "D
                                                                       i_ .J


                                                        U.S. DISTRI LC-Oi;JR -
Case 4:18-cv-00019-JHM-HBB Document 13 Filed 11/28/18 Page 2 of 3 PageID #: 649
Case 4:18-cv-00019-JHM-HBB Document 13 Filed 11/28/18 Page 3 of 3 PageID #: 650
